DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2021.

Claim Objections
Claims 5-9 is objected to because of the following informalities:  “[0036]; Fig. 7” at the end of claim 5 should be removed.  Appropriate correction is required.
Claims 6-9 are objected to since they depend from claim 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “metallic expansion element” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “metallic expansion element” has been interpreted according to the corresponding structure disclosed at paras. 0036-0038 of the specification, and known equivalents.  “Metallic expansion element” has not been interpreted under 35 U.S.C. 112(f) for claims 6-9, since those claims recited sufficient corresponding structure to perform the expansion function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10-13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Benedict (US 5,803,354).
	As per claim 1, Benedict discloses a fluid valve 20 comprising: an inner shell (cylindrical valve stem 30) comprising a sidewall having a first opening (opening leading to outlet 24) and an interior surface defining an inner chamber (Figs. 1 & 2); an outer shell (housing 21) comprising a sidewall having a second opening (at outlet 24) and an exterior surface defining an outer chamber (Figs. 1 & 2), wherein the inner shell is positioned within the outer shell and the inner shell is movable relative to the outer chamber between a first position (Fig. 1) and a second position (Fig. 2) by a change in fluid conditions of a fluid supplied to the fluid valve 
	As per claim 5, wherein the fluid valve further comprises a metallic expansion mechanism (shape memory alloy spring 46) extending between the inner shell and the outer shell (between valve stop 35 and end wall 47), wherein the metallic expansion mechanism is configured to move the inner shell relative to the outer shell responsive to a change in a temperature of the fluid supplied to the fluid valve (Figs. 1 & 2; col. 6, lines 20-30; etc.). 
	As per claim 10, Benedict discloses a system comprising: an inlet (a fluid source leading to inlet opening 22) configured to receive a fluid; a self-modulating valve comprising an inner shell (cylindrical valve stem 30)  comprising a sidewall having a first opening (opening leading to outlet 24)  and an interior surface defining an inner chamber (Figs. 1 & 2), and an outer shell (housing 21) comprising a sidewall having a second opening (at outlet 24) and an exterior surface defining an outer chamber (Figs. 1 & 2), wherein the inner shell is positioned within the outer shell and the relative positions of the inner shell and the outer shell are movable between a first position (Fig. 1) and a second position (Fig. 2) by a change in fluid conditions of the fluid supplied to the inlet (responsive to shame memory alloy spring 46), wherein the first opening and the second opening overlap to defined define a passageway extending from the interior surface of the inner shell to the exterior surface of the outer shell (passageways shown in Fig. 1), and relative movement of the inner shell from the first position (Fig. 1) toward the second position (Fig. 2) reduces a cross-sectional area of the passageway (closes the passageway at Fig. 2); and an outlet 23 configured to deliver the fluid to a location.  Benedict does not teach the system being an anti-icing system for use in a gas turbine engine.  However, such is simply intended use recited in the preamble.  As such, the valve structure need simply be capable of 
	As per claim 11, Benedict further discloses wherein the first opening and the second opening are circular (tubular conduits as shown in Figs. 1 and 2).
	As per claim 12, Benedict further discloses wherein one of the first opening and the second opening has a width which varies along an axis defined by the relative movement between the inner shell and the outer shell (the openings are circular and transverse to the direction of relative axial movement of the inner shell and outer shell as shown in Figs. 1 & 2, and thus the width of the openings implicitly varies along that direction moving across the cross-section of the openings).
	As per claim 13, Benedict further discloses wherein one of the inner shell or the outer shell has a plurality of openings spaced circumferentially apart from one another (e.g., the outer shell has a first (inlet) opening and a second (outlet) opening which are space circumferentially opposite from each other), wherein in the first position, the plurality of openings form a plurality of passageways (inlet and outlet passageways of Fig. 1), and wherein in the second position, a portion of the plurality of openings are covered by the other of the outer shell or the inner shell (Fig. 2).
	As per claim 16, Benedict discloses a method, comprising: supplying a fluid to a self-modulating valve (via inlet 22), the self-modulating valve comprising an inner shell (cylindrical valve stem 30) comprising a sidewall having a first opening (opening leading to outlet 24) and an interior surface defining an inner chamber (Figs. 1 and 2), and an outer shell (housing 21) comprising a sidewall having a second opening (at outlet 24) and an exterior surface defining an outer chamber (Figs. 1 and 2), wherein the inner shell is positioned within the outer shell in a 
	As per claim 20, Benedict further discloses wherein the change in fluid conditions is an increase in a temperature of the fluid supplied to the self-modulating valve (according to temperature responsive spring 90).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict (US 5,803,354) in view of Wiwi (US 10,478,871 B2).
	As per claim 6, Benedict teaches the metallic expansion mechanism comprising a metal having a high coefficient of thermal expansion (col. 6, lines 1-8, 20-25 regarding shape memory alloys which expand at between 100-135 degrees).  Benedict does not explicitly discuss the material used for the inner and outer shells.  However, Wiwi teaches using a range of materials for such components of a sliding valve, including metals such as aluminum, brass, steel, etc. (col 8, lines 33-40), and further teaches choosing among them as being routine design determined by the application for corrosion, pressure, temperature, and other concerns (again, col. 8, lines 33-40).  Such metals are all known to expand at much higher temperatures that that of the shape memory alloys, thus having a higher coefficient of thermal expansion, and further in the context of Benedict are meant to stay constant while the shape memory spring expands .
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedict (US 5, 803,354) in view of Dolgos (US 9,732,866 B2).
	As per claim 14, Benedict does not teach the system further comprising a shut-off valve arranged between the source inlet and the self-modulating valve, wherein the shut-off valve is moveable between a first position allowing fluid to flow to the self- modulating valve, and a second position preventing fluid from flowing to the self- modulating valve.  However, source valves (e.g., for simply turning on fluid flow to the system) are generally common in the fluid arts.  Dolgos, for example, teaches a fluid flow arrangement wherein an inlet shut-off valve (hot water actuator 14) that prevents/allows hot water flow to a thermostatic valve 18.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide an inlet valve upstream of the thermostatic valve of Benedict for the simple purpose of turning on or off the fluid supply to the system.	
	As per claim 17, again Benedict does not teach operating a shut-off valve to allow fluid to flow from an inlet to the self-modulating valve, wherein the shut-off valve is positioned upstream from the self-modulating valve.  Again, source valves (e.g., for simply turning on fluid flow to the system) are generally common in the fluid arts.  Dolgos, for example, teaches a fluid flow arrangement wherein an inlet shut-off valve (hot water actuator 14) that prevents/allows hot water flow to a thermostatic valve 18.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide an inlet valve upstream of the thermostatic valve of Benedict for the simple purpose of turning on or off the fluid supply to the system.

Allowable Subject Matter
Claims 7-9, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Mellah et al. (US 2016/0139616 A1) teaches a valve actuation arrangement using a shape memory alloy.
	Harding (US 3,388,861) teaches a thermostatic valve with a sliding inner shell and outer shell.
	Bhattia et al. (US 9,726,440 B2) teaches a co-axial valve with aligning side holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARC E NORMAN/Primary Examiner, Art Unit 3763